Citation Nr: 1623573	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from January 1991 to April 1991, with subsequent service in the Air Force Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  That Judge is no longer with the Board.  Although the Veteran was notified in a March 2016 letter of her opportunity to testify before another VLJ, she did not respond to the letter.  

In November 2013, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The claims were again remanded in June 2014 and June 2015.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The probative and competent evidence is against a finding that the Veteran's IBS manifested during service or is the result of an injury, illness or incident during service.  

2.  The probative and competent evidence is against finding that the Veteran's GERD manifested during service or is the result of an injury, illness or incident during service.  
 


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. 
§§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's available service treatment and personnel records, post-service VA and private treatment records and VA examination reports dated in January 2013 and December 2014, and an examination addendum dated in October 2015.  Additionally, the claims file contains the Veteran's personal statements and testimony in support of her claims. 

Review of the January 2013 and December 2014 examination reports show that the examiners reviewed the complete evidence of record, interviewed the Veteran regarding her past symptoms and treatment, and performed comprehensive examinations.  However, because these reports did not contain the complete information needed for the Board to decide the claims, the Veteran's file was sent back for an addendum opinion from the examiner who had performed the December 2014 examination.  Review of the October 2015 addendum report shows that the examiner's opinion, that neither the Veteran's IBS, nor GERD, were the result of service, was well-supported by the evidence of record, as well as established medical principles.  Accordingly, and taken as a whole, the Board finds the examination reports adequate upon which to base decisions in this case.  See Monzingo v Shinseki, 26 Vet. App. 97 (2012). 

With regard to the Veteran's service personnel records, the Board notes that her periods of Air Force Reserve service have not been verified for the purposes of determining periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Although this information would ordinarily be necessary to make a determination as to whether service connection is warranted for an injury or disease incurred in the line of duty (or, as here, when such is claimed to have occurred outside of a period of active duty service), as will be discussed in greater detail below, because the probative evidence fails to demonstrate that the Veteran was ever treated for, or diagnosed with chronic IBS or GERD during any period of service, the enumeration of her periods of military service are not necessary and would not help to establish her claim.

Regarding her service treatment records, the Court of Appeals for Veterans Claims (Court) has held that when service treatment records, VA records or records from another government agency are missing, VA has a heightened obligation to explain its findings and conclusions and to carefully consider the "benefit-of-the-doubt rule," which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

During her June 2013 hearing before the Board, the Veteran claimed that the treatment records that would show that she was treated for her claimed disorders during service were not of record and requested that VA take additional steps to try to obtain them.  The record shows that, in addition to requesting records from the National Personnel Records Center (NPRC), the AOJ made requests to the Air Reserve Personnel Center and Incirlik Air Force base in Turkey (where she claims to have been hospitalized).  However, each location responded that it did not have any additional records pertaining to the Veteran.  

Throughout the course of her appealed claims, several letters were sent to the Veteran notifying her that, although VA would make an attempt to obtain government records, it was ultimately her responsibility to insure that all the information necessary to substantiate her claims was provided to VA.  Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist her in the development of her claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Analysis

As an initial matter, the Board observes that, prior to her June 2013 Board hearing, in addition to the current issues, there were two additional issues on appeal:  1) Entitlement to service connection for cysts of the uterus and ovaries and subsequent hysterectomy, and 2) Entitlement service connection for cholecystectomy (gallbladder removal), claimed as secondary to hysterectomy.  However, at the start of the hearing, the Veteran withdrew her appeal of these claims, leaving only the current issues on appeal.  Nonetheless, during the hearing, the Veteran and her representative focused only on the issue of whether she had sustained a ruptured ovarian cyst during service.  They provided no testimony or additional documentation to support service connection for the current remaining issues.  As noted above, although the Veteran was notified that she was entitled to another hearing, she did not respond.  There was also no additional evidence or argument in the February 2016 informal hearing presentation submitted by her representative.  Accordingly, and as the Veteran has been informed of the evidence necessary to substantiate her claims, the Board will proceed with the adjudication of the claims based on the current evidence of record.  

Entitlement to service connection for IBS and GERD

The Veteran's service treatment records show that during her service applicant medical screening in October 1990, she denied having any medical conditions.  During her January 1991 enlistment examination, it was noted that no significant abnormalities were found.  In March 1991, she was treated for complaints of vomiting and diarrhea.  The diagnoses were viral gastroenteritis and amenorrhea secondary to physical training.  In August 1993, the Veteran presented to the clinic with complaints of having diarrhea since the previous day; the diagnosis was acute diarrhea.  In July 1995, she was seen for complaints of vomiting, chills, diarrhea and headache.  She was diagnosed with acute gastritis, dehydration and a possible underlying infection and was placed on profile.  A subsequent line of duty determination from the military hospital in Swanton, Ohio, where the Veteran was taken noted that she had been treated for heat exhaustion.  Although the Veteran has claimed that she was hospitalized at a base hospital while serving in Turkey sometime between late 1998 and early 1999, in a May 1999 annual medical examination, she denied having any medical problems or concerns.  The service treatment records contain no evidence of treatment for, or a diagnosis of IBS or GERD.

Private treatment records show that in June 2002, the Veteran had a hysterectomy and ovariectomy for complaints of chronic pelvic pain for 15 years (i.e., since 1987).  In January 2003, she was seen for lower abdominal, substitution-umbilical pain, which she said had been present for only four months.  She also reported problems with constipation and loose stools.  The clinician, Dr. S.F., said the condition sounded like IBS, but could be colitis.  She added that her symptoms also suggested GERD, potentially gastritis or an ulcer.

In July 2004, following multiple diagnostic studies that revealed essentially normal pelvic findings, the Veteran underwent a cholecystectomy for reports of continuing abdominal pain of no certain etiology.  Subsequent private and VA treatment records continued to show diagnoses of, and treatment for, IBS and GERD.

In January 2013, the Veteran was afforded a VA examination.  The examiner diagnosed her with GERD, beginning in 2002, and symptoms of IBS.  He opined that it was less likely than not that her GERD was incurred in, or caused by service because there was no cause and effect relationship between her gastroenteritis in service and the subsequent development of GERD.  He opined that the March 1991, August 1993 and July 1995 service treatment records that documented her having diarrhea were all in the setting of an acute viral illness, to include fever, chills, nausea, vomiting, headache and malaise.  He said that the diarrhea would have represented a symptom of her viral gastroenteritis on each of these occasions.  

In December 2014, the Veteran was afforded a second VA examination with another examiner.  In addition to GERD, the clinician opined that the Veteran also had a diagnosis of IBS, which she said began in 2002.  She noted that, according to the Veteran, she had no symptoms of IBS during service and in 2002, after service, underwent a hysterectomy and subsequently developed symptoms of diarrhea and abdominal cramping, which she claimed her doctors attributed to her surgery.  During the examination, the Veteran was found to have no symptoms of IBS.  She reported that she had not experienced such symptoms in months and was feeling well.  The examiner opined that the Veteran had a diagnosis of IBS that appeared to have developed after her time in service, and presently had no symptoms.  She opined that it seemed unlikely that this diagnosis was related to the acute, self-limited diarrheal episodes she had experienced during service, especially as the IBS symptoms started many years after her acute episodes.  She further stated that there is an entity called post-infectious IBS, but said it temporally did not fit the Veteran's presented symptoms.

In October 2015, the examiner who performed the December 2014 examination reviewed the Veteran's complete record again and provided an addendum opinion.  First, she opined that it was less likely than not that either IBS or GERD had its onset prior to active duty service and, thus, neither would have been aggravated by some incident in service (the Veteran has never claimed that either condition preexisted service).  She further opined that it was less likely than not that either condition had its onset during active duty service.  She explained that the Veteran's documented nausea, vomiting and diarrhea in March 1991, August 1993, and July 1995 were accompanied by fever and dehydration, which is not consistent with either GERD or IBS.  She added that the Veteran's reported hospitalization for severe abdominal pain and/or an ovarian cyst in 1999 and her complaints of chronic pelvic pain since that time are clinically more typical of gynecological conditions than of IBS, although she noted that there can be some overlap between pelvic and abdominal symptoms at times. 

The examiner also noted that she had reviewed additional Internet articles provided by the Veteran's representative and found the following information to be relevant:  1) IBS disproportionately affects females in the same age group that often
undergo hysterectomy, 2) Chronic pelvic pain and IBS often coexist, 3) Hysterectomy is often performed in women with chronic pelvic pain, 4) GERD and IBS often co-exist, and even more frequently have partially overlapping symptoms, and 5) According to one study, 10 percent of patients undergoing hysterectomy develop IBS de novo, and for those who already have IBS, more improve than worsen.  

In this respect, she opined that, giving full deference to the Veteran's available history, it is as likely as not that the IBS, GERD and pelvic pain overlap in symptomology at times, but that without resorting to speculation, it may be impossible to identify the etiology of an individual abdominal/pelvic pain.  She further opined that, despite their overlapping symptoms and various theories about why they coincide, due to lack of scientific evidence (including lack of any fully-elaborated common disease mechanism), without resorting to speculation, it is not possible to say that any one of these conditions causes the other generally, nor is there evidence in the available treatment records to point to one causing the other in this case.  Finally, she again noted that there is no medical evidence that either of the conditions had their onset in, were aggravated by, or were caused by the Veteran's active duty service.

In addition to her post-service treatment records, the Veteran submitted a letter, dated in August 2006, from her treating physician, S.P.  The doctor said that she had a history of pelvic pain and an episode of a possible ruptured ovarian cyst diagnosed during military service in Turkey.  She added that the Veteran continued to have chronic pelvic pain and, in 2002, a CT showed a finding of questionable significance ranging from dysfunctional and/or hemorrhagic benign cyst to benign or malignant ovarian lesion.  She concluded by saying that the Veteran underwent an abdominal hysterectomy with bilateral salpino-oophorectomy in June 2002, with a final diagnosis of endometriosis and ovarian cysts.  

The probative and competent evidence is against the Veteran's claims of entitlement to service connection for IBS and service connection for GERD, as there has been no persuasive evidence presented to show that either disorder manifested during, was aggravated by, or is etiologically related to some aspect of active duty service. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While professional medical opinions must be considered and the Board may not disregard a favorable medical opinion based solely on the rationale that it was based on a history given by the claimant (Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Dr. S.P.'s statement that the Veteran had an episode of a possible ruptured ovarian cyst diagnosed during military service in Turkey appears to have been based on a report from the Veteran herself, as there are no treatment records for the condition.  Moreover, even if the Veteran's assertions were accepted as fact, there has been no probative, scientific or medical evidence presented to show a positive relationship between her current IBS or GERD and her military service.

Conversely, the VA examiner provided a well-reasoned rationale for her opinion that neither the Veteran's IBS, nor GERD manifested during, was aggravated by, or was related to any incident of military service.  As such, the Board finds the most probative evidence to be the opinion of the VA examiner and accords little probative weight to the statements of Dr. S.P.

Based on the foregoing, the Board finds that the probative and competent evidence is against a grant of service connection for IBS or service connection for GERD.  As such, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER


Entitlement to service connection for IBS is denied

Entitlement to service connection for GERD is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


